Luke, J.
Tlie evidence in this case fully authorized the verdict, which has the approval of the trial judge.
The special grounds of a motion for a new trial which complain of excerpts from the charge of the court, when the charge of the court is read in its entirety, are without merit.
The newly discovered evidence is not such as would he likely to produce a different verdict upon another trial of the case.
The defendant has had a legal trial, and for no reason appearing in the record was it error for the court to overrule the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.